


Exhibit 10.2


FOURTH AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT




THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 11, 2007, is entered into by and among HERCULES
INCORPORATED, a Delaware corporation (the “Company”), the Guarantors signatory
hereto, the Lenders signatory hereto, CREDIT SUISSE, CAYMAN ISLANDS BRANCH
(formerly known as Credit Suisse First Boston, acting through its Cayman Islands
Branch), as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication
Agent and Issuing Lender (together with the Administrative Agent, the “Agents”).




RECITALS


A.           The Company, the Guarantors, the Lenders and the Agents are party
to that certain Amended and Restated Credit Agreement dated as of April 8, 2004
(as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of August 12, 2004, that certain Second Amendment to Amended
and Restated Credit Agreement dated as of June 29, 2005, that certain Third
Amendment to Amended and Restated Credit Agreement dated as of March 2, 2006 and
as further amended, restated, modified or supplemented, the “Existing Credit
Agreement”).  Unless otherwise defined herein or the context otherwise requires,
terms used in this Amendment, including its preamble and recitals, have the
meanings provided in the Existing Credit Agreement.


B.           The Company has requested certain modifications to the Existing
Credit Agreement.


C.           Such modifications require the consent of the Required Lenders.


D.           The Required Lenders have consented to the requested modifications
on the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 
 

--------------------------------------------------------------------------------

 



I.           AMENDMENTS TO EXISTING CREDIT AGREEMENT


Subject to the satisfaction of the conditions precedent set forth in Section 4
of Article II hereof, from and after the Fourth Amendment Effective Date (as
defined below), the Existing Credit Agreement is hereby amended in the following
respects:


1.           Section 5.1(l) of the Existing Credit Agreement is hereby amended
by deleting the first parenthetical therein in its entirety and replacing it
with the following:


“(other than a Receivables Financing SPC, a Preferred Stock SPC or the R&D Joint
Venture or as otherwise agreed to by the Administrative Agent)”


2.           Section 5.2(b)(iii) of the Existing Credit Agreement is hereby
amended by (i) inserting “or” immediately prior to the reference to clause (B),
(ii) deleting “or” immediately prior to the reference to clause (C), (iii)
deleting clause (C) in its entirety and (iv) replacing clause (C) with the
following:


“and except (C) so long as no Default or Event of Default then exists or would
result therefrom, any other sale, lease or disposition of assets as long as (x)
at least 85% of the consideration received by the Company and/or its
Subsidiaries in connection with each such transaction shall be in cash or Cash
Equivalents and (y) the Company uses the Net Cash Proceeds thereof to make
Eligible Reinvestments or prepay the Loans in accordance with Section
2.6(b)(iii) hereof.”


3.           Section 5.2(d)(iii) of the Existing Credit Agreement is hereby
amended by deleting the reference to “$100,000,000” set forth in the grid
contained therein and replacing it with a reference to “$150,000,000”.


4.           Section 5.2(f)(viii) of the Existing Credit Agreement is hereby
amended by deleting the reference to “$50,000,000” set forth therein and
replacing it with a reference to “$150,000,000”.


5.           Section 5.2(j)(ii) of the Existing Credit Agreement is hereby
amended by deleting clause (ii) in its entirety and replacing it with the
following:


“(ii) the Company may make cash dividends on the Company’s common stock and/or
repurchase shares of its common stock, in an aggregate amount not to exceed
$100,000,000 in any fiscal year of the Company”


6.           Section 7 of the Existing Credit Agreement is hereby amended by
inserting the following definition in the appropriate alphabetical order:


“R&D Joint Venture”: H2H Innovations, LLC, a joint venture organized as a
Delaware limited liability company and created for purposes of research and
development, in which the Company owns a 51% interest.”

 
- 2 -

--------------------------------------------------------------------------------

 



7.           The Schedules to the Existing Credit Agreement are hereby amended
by replacing each of Schedule 1.13 and Schedule 1.19 with the corresponding
Schedule attached hereto as Exhibit A and Exhibit B, respectively.


II.           MISCELLANEOUS


1.           Representations and Warranties.  Each of the Credit Parties
represents and warrants to the Lenders and the Administrative Agent as follows:


(i) 
It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.



(ii) 
This Amendment has been duly executed and delivered by such Credit Party and
constitutes such Credit Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be limited (x)
by general principles of equity and conflicts of laws (whether enforcement is
sought by proceedings in equity or at law) or (y) by bankruptcy, reorganization,
insolvency, moratorium or other laws of general application relating to or
affecting the enforcement, of creditors' rights.



(iii) 
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Credit Party of this Amendment (except for those which have been obtained on or
prior to the Fourth Amendment Effective Date).



(iv) 
The execution and delivery of this Amendment does not diminish or reduce its
obligations under the Credit Documents (including, without limitation, in the
case of each Guarantor, such Guarantor’s guaranty pursuant to Section 3A of the
Existing Credit Agreement) in any manner, except as specifically set forth
herein.



(v) 
Such Credit Party has no claims, counterclaims, offsets, or defenses to the
Credit Documents and the performance of its obligations thereunder, or if such
Credit Party has any such claims, counterclaims, offsets, or defenses to the
Credit Documents or any transaction related to the Credit Documents, the same
are hereby waived, relinquished and released in consideration of the Required
Lenders’ and the Term B Lenders’ execution and delivery of this Amendment.



(vi) 
The representations and warranties of the Credit Parties set forth in Section 1
of the Existing Credit Agreement are true and correct in all material respects
as of the date hereof (except those that expressly relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date) and all of the provisions of the
Credit Documents, except as amended hereby, are in full force and effect.


 
- 3 -

--------------------------------------------------------------------------------

 



(vii) 
Subsequent to the execution and delivery of this Amendment and after giving
effect hereto, no unwaived event has occurred and is continuing on the date
hereof which constitutes a Default or an Event of Default.



2.           Reaffirmations.  Each Credit Party affirms the liens and security
interests created and granted by it in the Credit Documents (including, but not
limited to, the Security Agreement and the Mortgages) and agrees that this
Amendment shall in no manner adversely affect or impair such liens and security
interests.


3.           Effect of Amendment.  Except as expressly modified and amended in
this Amendment, all of the terms, provisions and conditions of the Credit
Documents shall remain unchanged and in full force and effect.  The Credit
Documents and any and all other documents heretofore, now or hereafter executed
and delivered pursuant to the terms of or otherwise in connection with the
Credit Documents are hereby amended so that any reference to the Existing Credit
Agreement shall mean a reference to the Existing Credit Agreement as amended
hereby.


4.           Conditions Precedent.   This Amendment shall become effective as of
the date first above written (the “Fourth Amendment Effective Date”) when, and
only when, each of the following conditions shall have been satisfied (it being
understood that the satisfaction of one or more of the following conditions may
occur concurrently with the effectiveness of this Amendment):


   (a)           Execution of Counterparts of Amendment.  The Administrative
Agent shall have received counterparts of this Amendment, which collectively
shall have been duly executed on behalf of the Company, each of the Guarantors
and the Required Lenders.


(b)           Fees and Expenses.  The payment by the Company to the Agents (or
their Affiliates) of (i) an amendment fee for the benefit of each Lender who
delivers to the Agent a signature page to this Amendment on or before 5:00 p.m.
Eastern time on July 10, 2007 equal to 5.0 basis points on such Lender’s
Revolving Commitment and such Lender’s portion of the outstanding principal
amount of the Term B Loan and (ii) all other fees and expenses relating to this
Amendment and the Existing Credit Agreement which are due and payable on the
Fourth Amendment Effective Date, including, without limitation, payment by the
Company on the date hereof of all out-of-pocket costs and expenses of the Agents
in connection with the preparation, execution and delivery of this Amendment,
including without limitation the fees and expenses of Moore & Van Allen PLLC,
special counsel to the Agents.
 
5.           Construction.  This Amendment is a Credit Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Existing Credit Agreement as amended hereby.

 
- 4 -

--------------------------------------------------------------------------------

 



6.           Counterparts.  This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.


7.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


8.           Binding Effect.  This Amendment, the Existing Credit Agreement as
amended hereby and the other Credit Documents embody the entire agreement
between the parties and supersede all prior agreements and understandings, if
any, relating to the subject matter hereof. These Credit Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.


9.           Severability.   If any provision of this Amendment is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.






[Remainder of Page Intentionally Left Blank]



 
- 5 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


COMPANY:                                                                HERCULES
INCORPORATED,
a Delaware corporation


  By: /s/ Stuart C. Shears
  Name: Stuart C. Shears
 
Title: Vice President and Treasurer





GUARANTORS:                                                  AQUALON COMPANY,
a Delaware general partnership
EAST BAY REALTY SERVICES, INC.,
a Delaware corporation
HERCULES COUNTRY CLUB, INC.,
a Delaware corporation
HERCULES EURO HOLDINGS, LLC,
a Delaware limited liability company
HERCULES FINANCE COMPANY,
a Delaware general partnership
HERCULES FLAVOR, INC.,
 a Delaware corporation
HERCULES HYDROCARBON HOLDINGS, INC.,
a Delaware corporation
HERCULES INTERNATIONAL LIMITED, LLC,
a Delaware limited liability company
HERCULES PAPER HOLDINGS, INC.,
a Delaware corporation
WSP, INC.,
a Delaware corporation




By: /s/ Stuart C. Shears
Name: Stuart C. Shears
Title: Authorized Representative
for each of the foregoing Guarantors
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
ADMINISTRATIVE AGENT

AND LENDER:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), in its capacity as
Administrative Agent, Collateral Agent and Lender



By: /s/ Thomas
Cantello                                                                
Name: Thomas Cantello
Title: Director


By: /s/ Shaheen
Malik                                                                
Name: Shaheen Malik
Title: Associate





 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                    WACHOVIA
BANK, NATIONAL ASSOCIATION


By: /s/ C. Jeffery
Seaton                                                                
Name: C. Jeffrey Seaton
Title: Managing Director











 
 

--------------------------------------------------------------------------------

 

____________________________________
[Name of Institution or Fund]


By:                                                                
Name:
Title:



